Citation Nr: 0823416	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial compensable rating for 
residuals of a right knee strain, status post arthroscopic 
surgery with open lateral release.

4.  Entitlement to an initial compensable rating for 
residuals of a status post operative right ankle disability.

5.  Entitlement to an initial rating in excess of 20 percent 
low back pain.

6.  Entitlement to an initial compensable rating for 
residuals of a scar, status post mole removal, left lower 
eyelid.

7.  Entitlement to an initial compensable rating for 
residuals of a status post laceration of the left index 
finger with residual well-healed scar.

8.  Entitlement to an initial compensable rating for 
bilateral foot strain with plantar fasciitis.

9.  Entitlement to an initial compensable rating for a right 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1997 to January 
2003.  She had additional unverified periods of reserve 
service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a left 
knee disability as well as all of the increased rating issues 
listed on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent and probative evidence does not establish the 
presence of a current left wrist disability.  

CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

Factual Background and Analysis

The veteran maintains that she has a left wrist disability as 
a result of military service.  The Board finds however that 
the primary impediment to a grant of service connection is 
the absence of medical evidence of a current disability.

Service treatment records (STRs) are entirely negative for 
evidence of significant disability involving the left wrist.  
The veteran did not indicate any specific injuries during 
service, and none are documented.  Thus, it appears that any 
pertinent complaints or injuries she may have experienced 
during service had resolved.  Moreover, no complaints or 
findings specific to the left upper extremity were recorded 
at the time of separation from active duty. 

The paucity of in-service evidence is not, however, the only 
shortcoming in this claim.  Post service medical records 
between 2003 and 2006 contain no clinical evidence of any 
complaints, findings, treatment, or diagnosis for left wrist 
disability and the veteran has not indicated that there is 
such evidence.  Although the veteran underwent VA 
examinations in May 2003 and May 2005, the examiner found no 
objective clinical evidence to account for the complaints.  
Therefore, the Board finds that the evidence of record fails 
to demonstrate a current diagnosis of a left wrist 
disability.  

In this case service connection is not warranted for left 
wrist injury residuals.  While the Board does not dispute 
that the veteran may experience symptomatology, there is no 
objective clinical confirmation that she suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  The 
veteran was not shown to have any identifiable pathology of 
the left wrist at any time during active military service.  
There is also no evidence of qualifying disability in the one 
year presumptive period after she left military service.  
There is in fact, no clearly identified pathology of the left 
wrist even at present.  The medical evidence does not provide 
a basis for favorable action on the veteran's claim.  

In the absence of a clear diagnosis of a disability, or 
abnormality which is attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  Consequently, the veteran's 
claim for service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2003, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    However, because 
service connection for the left wrist is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded VA examinations in 2003 and 
2005 to determine the nature and etiology of any left wrist 
disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a left wrist disability is denied.


REMAND

STRs show periodic treatment for complaints of left knee 
pain.  Although at her separation physical the veteran's 
history of left knee pain was noted, the examining physician 
provided no further summary or elaboration, and there was no 
diagnosis of a chronic left knee disability.  The veteran 
reported continued knee pain during post-service VA 
examinations in May 2003 and May 2005, but examiners found no 
objective clinical evidence to account for her complaints.  
However, during outpatient evaluation in 2006, an examiner 
noted the veteran's complaints of left knee pain were likely 
from compensatory ambulation.  Patellofemoral syndrome (PFS) 
was noted.  

The medical evidence outlined above indicates episodic left 
knee pain during service as well as current findings of 
possible PFS.  However, the current record does not contain a 
medical opinion addressing its etiology.  Thus, a definitive 
medical opinion on the question of whether the veteran 
currently has a left knee disability, and if so, whether its 
onset is service related, is needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators 
cannot rely on their own unsubstantiated judgment in 
resolving medical questions).  

The Board also notes that service connection is currently in 
effect for right knee and right ankle disabilities and as 
stated previously the more recent evidence suggests that the 
veteran's left knee symptomatology may be due to compensatory 
ambulation.  The Board notes that none of the post-service 
examination reports sufficiently address the question of 
whether the veteran has additional disability resulting from 
aggravation of her non-service-connected left knee disability 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a definitive 
medical opinion on the question of whether there has been a 
measurable permanent increase of a non-service-connected left 
knee disability caused by a service-connected right knee 
disability is also needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

The veteran also contends that her multiple service-connected 
disabilities have increased in severity since the last VA 
examination in 2005, almost 3 years ago and that her job is 
in jeopardy as a result.  

Given her contentions and the passage of time since her last 
VA examination, the Board finds that a more contemporaneous 
VA examination is needed.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any pertinent medical history 
since the last VA examination in 2005.  The Board wishes to 
emphasize that in order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 
1 Vet. App. 260, 264 (1991).  Therefore, it is incumbent upon 
the veteran to cooperate in any way that will facilitate the 
RO's efforts in developing her claims.  In this case, the 
consequence of any unwillingness of the veteran to cooperate 
during VA examination is that the claim will be decided based 
on the evidence of record.

In addition, the Board notes that in a May 2004 rating 
decision the RO was to schedule the veteran for a future 
examination in February 2006 to evaluate the status of her 
low back pain.  The claims folder, however, contains no 
record of any such VA examination.  Therefore, any additional 
relevant records of VA or private treatment that are not 
currently of record should be obtained and associated with 
the claims file.

Finally, the veteran is appealing the original assignments of 
the disability ratings for her service-connected disabilities 
following the award of service connection.  In such a case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, 
each disability evaluation must be considered from January 
2003 to the present.

The RO will also need to consider whether enhanced notice is 
required under the recent judicial precedent in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of her various service-
connected disabilities since 2005, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on her 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform her and request 
that she obtain and submit it.

2.  Then, afford the veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies, to 
include X-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  The physician should review 
the results of any testing prior to 
completing the report.  

a.  With respect to the left knee, the 
physician should elicit from the 
veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  The physician should 
discuss the nature and extent of any 
left knee disorder, if present, and 
then address whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical manifestations 
of any current left knee disorder had 
its onset during active service 
between October 1997 and January 2003.

b.  If it is determined that a current 
left knee disorder was not incurred in 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any 
currently demonstrated non-service-
connected left knee disorder has been 
aggravated by any service-connected 
disorder.  

c.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of left knee disability 
over and above the degree of 
disability that would exist without 
the aggravation caused by the 
veteran's service-connected 
disability, e.g., is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected disability are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  With respect to the service-connected 
right knee, right ankle, right wrist, low 
back, and foot strain, the physician 
should describe in detail all symptoms 
reasonably attributable to each service-
connected disability and its current 
severity.

a.  The physician should record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion in degrees, 
including the specific limitation of 
motion due to pain, and state the 
normal range of motion for the 
service-connected right knee, right 
ankle, right wrist, low back, and foot 
disabilities.

b.  The physician should then set 
forth the extent of any functional 
loss present for the service-connected 
right knee, right ankle, right wrist, 
low back, and foot strain disabilities 
due to weakened movement, excess 
fatigability, incoordination, or pain 
on use.  The physician should also 
describe the level of pain experienced 
by the veteran and state whether any 
pain claimed by her is supported by 
adequate pathology and is evidenced by 
her visible behavior.  The degree of 
functional impairment or interference 
with daily activities, if any, for 
each service-connected disability 
should be described in adequate 
detail.  Any additional impairment on 
use, or in connection with any flare-
up should be described in terms of the 
degree of additional range-of-motion 
loss.  The conclusions should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.

c.  The physician should also indicate 
the effect the service-connected right 
knee, right ankle, right wrist, low 
back, and foot strain disabilities 
have, if any, on the veteran's current 
level of occupational impairment.  
Specifically, the physician should 
render an opinion as to whether any 
service-connected disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the physician should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  Then, afford the veteran a 
dermatology examination to assess the 
severity of the service-connected 
scarring of the left eyelid and left 
index finger.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

The physician should provide a detailed 
description of each scar, to include, but 
not limited to, the following: the size 
of each scar and scar areas in square 
inches or square centimeters; whether any 
scar is superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether any scar causes limited motion or 
other limitation of function of an 
affected bodily part.  If so, the 
physician should describe in detail the 
limitation(s), and extent and severity 
thereof.  If the scars do not cause 
limited motion or other limitation of 
function of an affected bodily part, the 
physician should specifically so state in 
the examination report.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both the service connection 
and increased rating claims by evaluating 
all evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board emphasizes that it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO/AMC's 
efforts in developing her claim.  In this case, the 
consequence of any unwillingness to cooperate during VA 
examination is that the claim will be decided based on the 
evidence of record.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


